 Case: 4:16-cv-01655-SNLJ Doc. #: 70 Filed: 02/08/19 Page: 1 of 3 PageID #: 937



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

LUCAS HINKEBEIN,                                      )
                                                      )
       Plaintiff(s),                                  )
v.                                                    )      No. 4:16-CV-01655-SNLJ
                                                      )
GAVIN HOPLER, et al.,                                 )
                                                      )
       Defendant(s).                                  )

        JOINT STATUS REPORT AND REQUEST FOR EXTENSION OF STAY

       Plaintiff and Defendants, by and through the undersigned, hereby submit this Joint Status

Report and Request for Extension of Stay, and state as follows:

       1.      On November 14, 2018, the parties filed a Joint Motion to Stay Case Management

Order and Vacate Trial Setting. The Joint Motion stated that the parties had reached a settlement

in principle and that Plaintiff needed to negotiate with a lienholder and assess the desirability of

establishing a trust to manage settlement proceeds. The Joint Motion sought 90 days to either

dismiss this case or provide a status report to the Court.

       2.      The Court granted the Joint Motion on November 14, 2018.

       3.      Plaintiff represents that, since the stay was entered, he has pursued the goals of

establishing a trust and finalizing settlement, including:

            a. Negotiated with the lienholder;

            b. Met with trust counsel and evaluated his options for managing settlement

               proceeds;

            c. Was examined by his physician and had the physician create a report concerning

               his competency;
 Case: 4:16-cv-01655-SNLJ Doc. #: 70 Filed: 02/08/19 Page: 2 of 3 PageID #: 938



            d. Plaintiff’s guardian and conservator, Mark Hinkebein, filed a motion to terminate

               the guardianship and conservatorship over Plaintiff;

            e. A Guardian Ad Litem met with Plaintiff;

            f. The Circuit Court of Jefferson County, Missouri, heard the motion to terminate

               the guardianship and conservatorship on January 25, 2019, and the motion was

               granted (case number 16JE-PR00044);

            g. Engaged trust counsel to prepare the trust documents; and

            h. Negotiated terms of the settlement agreement with Defendants.

       4.      Plaintiff expects that creation of the trust will take a few more weeks and that

settlement can be finalized within a month.

       5.      The parties request that the Court extend its stay of this action for an additional 60

days from February 12, 2019, to allow the parties to finalize the settlement.

       6.      In the event that the Court grants this Joint Motion and the parties have not filed a

stipulation of dismissal within 60 days of February 12, 2019, the parties will file a status update

with the Court.

       WHEREFORE, Plaintiff and Defendants respectfully request that this Court enter its

Order extending the stay entered on November 14, 2018, and for any further relief as the Court

deems just and proper.




                                                 2
 Case: 4:16-cv-01655-SNLJ Doc. #: 70 Filed: 02/08/19 Page: 3 of 3 PageID #: 939



Respectfully submitted,

BLITZ, BARDGETT & DEUTSCH, L.C.                      KING, KREHBIEL & HELLMICH, LLC

By:    /s/ Jason K. Turk_________                    By:        /s/ William A. Hellmich
       Robert D. Blitz, #24387MO                                William A. Hellmich, #31182MO
       Kelley F. Farrell, #43027MO                              2000 South Hanley Rd.
       Jason K. Turk, #58606MO                                  St. Louis, Missouri 63144
       Amy E. Oslica, #66879MO                                  (314) 646-1110
       120 S. Central Avenue, Ste. 1500                         (314) 646-1122 (facsimile)
       St. Louis, MO 63105                                      bhellmich@kkkb.com
       Telephone: 314.863.1500
       Facsimile: 314-863-1877                       Attorneys for Defendants Oliver “Glenn”
       rblitz@bbdlc.com                                     Boyer and Jefferson County
       kfarrell@bbdlc.com
       jturk@bbdlc.com
       aoslica@bbdlc.com

Attorneys for Plaintiff Lucas Hinkebein



                                                     BEHR, MCCARTER & POTTER P.C.

                                                     By:        /s/ Timothy J. Reichardt
                                                                Timothy J. Reichardt, #57684MO
                                                                John P. Torbitzky, #65233MO
                                                                7777 Bonhomme, Ste. 1400
                                                                St. Louis, MO 63105
                                                                (314) 862-3800
                                                                (314) 862-3953 (facsimile)
                                                                treichardt@bmplaw.com
                                                                jtorbitzky@bmplaw.com


                                                     Attorneys for Defendants Gavin Hopler,
                                                     Allen Rice, and Dennis Roberts

                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was sent via the Court’s

electronic notification system on this 8th of February, 2019.


                                                     /s/ Jason K. Turk

                                                3
